Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 03/01/2022.  Presently claims 21-28 are pending. Claims 12-19 have been canceled. Claims 1-11 and 20 have been withdrawn.

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant's arguments filed 03/01/2033 with respect Claim Rejections - 35 USC § 103 and Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued that “the prior art Biernatek (US20180049591A1) disclose the shaft 18, connected in non-rotating relation to the grinding mechanism rotor 5; Biernatek, in [0042], discloses that "the form of the passages 16, 17 and the form of the shaft 18 are designed in such a way that the shaft 18 rotates with the cross bars 13, 14, and not relative thereto," the fact that the shaft 18 is connected to the grinding cone 6 in a non-rotating relation demands that the shaft 18 is not used to drive, or provide a torque, to the grinding cone 6 for grinding coffee beans. In view of the foregoing 

In response to this argument, the prior art of Biernatek discloses in paragraph 0039: “The grinding mechanism 1 also comprises a grinding mechanism rotor 5, which in the depicted embodiment is a grinding cone 6”
Further, the prior art of Biernatek is clearly and explicitly disclose the grinding mechanism rotor is rotated by the shaft (paragraph 17) (claims 9, 15, and 20).
Furthermore, the prior art of Cheng (US20020117566A1) disclose wherein the shaft is configured to transmit a torque received by the second casing to drive the inner burr for grinning (paragraph 0018).
Therefore, the intended purpose of Biernatek regarding the triangular shaft is not conflicting to the intended purpose of Cheng or Chen regarding the shaft”
Accordingly, this argument is not persuasive.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 and 27 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Biernatek (US20180049591A1).

Regarding claim 21, Biernatek disclose a grinder (abstract) comprising: 
an inner burr (fig.: (6)) and an outer burr (fig.1 (2)) collectively used for grinding (paragraph 0039); 
a first body part (fig.1: (4)) engaging the outer burr for driving the outer burr (fig.1 (2)) ; and 
-a second body part (fig.1: (7)) engaging the inner burr for driving the inner burr (fig.: (6)) (paragraph 0042), 
the first and second body parts being rotatable to each other to thereby produce a rotation between the inner and outer burrs for carrying out grinding (paragraph 0040), 

a second casing (fig.1: the casing of the element (7)); 
a shaft (fig.1: (18)) centrally disposed in the second body part and locked to the inner burr (fig.1: (6)) for engaging with the inner burr (fig.: (6)) (paragraphs 17, 39 and 0042) (claims 9, 15, and 20); and 
a linking mechanism (fig.21: (13) and (14)) for rigidly connecting the shaft to the second casing (paragraph 0042); 
wherein the shaft is configured to transmit a torque received by the second casing (fig.1: (7)) to drive the inner burr for grinning and the shaft shaped as a triangular column for more effectively transmitting the torque to the inner burr (paragraph 17, 39-0042) (claims 9, 15, and 20).

Regarding claim 22, Biernatek disclose wherein the inner burr is formed with a triangular hole for receiving the shaft (inherent, the hole for receiving the shaft must be matched the outer shape of the shaft in order to engage the inner burr with shaft).  

Regarding claim 23, Biernatek disclose wherein the linking mechanism comprises plural beams (fig.1: (13) and (14)) each connecting the shaft (fig.1: (18)) to the second casing (fig.1: (7)) (paragraph 0042).  
Regarding claim 24, Biernatek disclose wherein the beams (fig.1: (13) and (14)) are located on a plane perpendicular to the shaft (fig.1: (18)).
  
Regarding claim 27, Biernatek disclose wherein the second casing (fig.1: the casing of the element (7)), the shaft (fig.1: (18)) and the linking mechanism (fig.1: (13) and (14)) are integrally formed in the second body part (fig.1: (7)).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US20020117566A1) in view of Biernatek (US20180049591A1).

Regarding claim 21, Cheng disclose a grinder (abstract), comprising: 
an inner burr (figs.2 and 4: (26)) and an outer burr (fig.2 and 4: (22)) collectively used for grinding (paragraph 0016); 

-a second body part (figs.2 and 4: (25)) engaging the inner burr for driving the inner burr (paragraph 0018), 
the first and second body parts being rotatable to each other to thereby produce a rotation between the inner and outer burrs for carrying out grinding (paragraph 0019), 
the second body part comprising: 
a second casing (figs.2 and 4: the casing of the element (25)); 
a shaft (fig.2: (251)) centrally disposed in the second body part and locked to the inner burr for engaging with the inner burr (figs.2 and 4: (26)) (paragraph 0018); and 
a linking mechanism for rigidly connecting the shaft to the second casing (paragraph 0018); 
wherein the shaft is configured to transmit a torque received by the second casing to drive the inner burr for grinning (paragraph 0018).
Cheng does not disclose wherein the shaft is shaped as a triangular column for more effectively transmitting the torque to the inner burr.

Biernatek teaches a grinder (abstract) comprising: 
an inner burr (fig.: (6)) and an outer burr (fig.1 (2)) collectively used for grinding (paragraph 0039); 
a first body part (fig.1: (4)) engaging the outer burr for driving the outer burr (fig.1 (2)) ; and 

the first and second body parts being rotatable to each other to thereby produce a rotation between the inner and outer burrs for carrying out grinding (paragraph 0040), 
the second body part comprising: 
a second casing (fig.1: the casing of the element (7)); 
a shaft (fig.1: (18)) centrally disposed in the second body part and locked to the inner burr (fig.1: (6)) for engaging with the inner burr (fig.: (6)) (paragraphs 17, 39 and 0042) (claims 9, 15, and 20); and 
a linking mechanism (fig.21: (13) and (14)) for rigidly connecting the shaft to the second casing (paragraph 0042); 
wherein the shaft is configured to transmit a torque received by the second casing (fig.1: (7)) to drive the inner burr for grinning and the shaft shaped as a triangular column for more effectively transmitting the torque to the inner burr (paragraph 17, 39-0042) (claims 9, 15, and 20).

Both of the prior arts of Cheng and Biernatek are related to a hand grinder,
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the shaft of the grinder of Cheng by the shaft is shaped as a triangular column as taught by Biernatek thereby having wherein the shaft is shaped as a triangular column for more effectively transmitting the torque to the inner burr, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine 

Regarding claim 25, Cheng disclose comprising a helical spring (figs.2 and 4: (24)) and a bushing (fig.2: (271)), wherein: the bushing mates with the shaft (paragraphs 0018-0019); 
the inner burr (figs.2 and 4: (26)) is formed with a hole such that the shaft (figs.2 and 4: (251)) passes through the hole to engage the inner burr and to mate with the bushing; 
the helical spring (figs.2 and 4: (24)) is inserted into the shaft (figs.2 and 4: (251)) for exerting a force to push the inner burr toward the bushing; 
the first body part includes a stopper (figs.2 and 4: (29)) for backing the bushing (fig.2: (271)) and pressing the bushing against the force exerted by the helical spring (figs.2 and 4: (24)) so as to localize the inner burr along the shaft; and the bushing is attached to the stopper (paragraph 0019).  

Regarding claim 26, Cheng disclose wherein the bushing is controllably movable toward and away from the helical spring so as to move the inner burr to and fro along the shaft to adjust a relative position between the inner and outer burrs, thereby allowing a grain size to be selectable when the grinder is used to grind solids into fine grains (paragraphs 0004-0005 and 0018-0019).


Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Biernatek (US20180049591A1) in view of Chen (US5088652A).
Regarding claim 28, Biernatek does not disclose wherein the second casing, the shaft and the linking mechanism are made of polypropylene (PP).

Chen teaches a grinder (abstract), comprising: 
an inner burr (fig.10: (31)) and an outer burr (fig.10: (33)) collectively used for grinding (col.2 line 50-col.3 line 3); 
a first body part (fig.1: (43)) engaging the outer burr for driving the outer burr; and 
-a second body part (fig.10: (41)) engaging the inner burr (fig.10: (32)) for driving the inner burr, 
the first and second body parts being rotatable to each other to thereby produce a rotation between the inner and outer burrs for carrying out grinding, 
the second body part comprising: 
a second casing (fig.10: the casing of the element (41)); 
a shaft (fig.2: (21)) centrally disposed in the second body part for engaging with the inner burr (fig.10: (31)); and 
a linking mechanism (fig.10: (411)) for rigidly connecting the shaft to the second casing; 
wherein the grinding parts are made of polypropylene (PP) (col.1 lines 30-35).

Both of the prior arts of Biernatek and Chen are related to a hand grinder,
[KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753